Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 1 is are pending in the application. Claim 1 is rejected. 

Priority
	The Examiner has reviewed the contents of Provisional Application Serial No. 62/479,493 that fully support the instant claim 1. Accordingly, the earliest effective filing date of claim 1 is March 31st, 2017.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on September 26th, 2019.

Note on Claim Language
	It is noted that the following structure in claim 1 appears to be claimed as a salt:

    PNG
    media_image1.png
    278
    455
    media_image1.png
    Greyscale
.
The language of claim 1, however, refers to “A compound selected from:” followed by a list and ends “or a salt thereof”. If this were the only option In re Kelly, 305 F.2d 909, 916, 134 USPQ 397, 402 (CCPA 1962)”. Applicant, however, may wish to revise the language of claim 1 to delete the third structure (depicted above) and add it as a dependent claim directed to “A salt of claim 1 which is:” followed by the structure depicted above. Regardless, the Examiner does not find that the present language warrants a rejection or other correction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by International Application Publication No. WO 2017/182625 A1 by Zheng et al., which claims priority to U.S. Provisional Application No. 62/326,156.
The applied reference has a common Inventor and Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection 
The prior art teaches (E/Z)-dimethyl 2-(2-(2-bromo-3-chlorophenyl)hydrazono)hexanedioate on page 35, lines 13 and 14, which is the first structure listed in claim 1. Support for the subject matter can be found on page 33 of the priority document, lines 20 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626